The motion for rehearing presents one claim which, in our opinion, must be sustained.
The homicide took place at, or near, a disputed boundary line. Previous circumstances indicate an ill feeling between appellant and the owner of the land. It is evident that appellant made a threat, as detailed in the original opinion. A close question is presented as to whether or not the court properly charged on provoking the difficulty.
The evidence relied upon was properly in the case and constitutes circumstances favorable to the charge, but, in our opinion, it is lacking in that essential element required to take from one his right of self defense. The question has frequently been before this court and regardless of the circumstances leading up to the homicide, especially threats which had been made and communicated to the deceased, the question clearly arises: "Who made the first attack?" Branch's Ann. P. C., Sec. 1955. The importance of that which was done at the time of the homicide overshadows whatever might have been indicated by previous circumstances. It has been said that a party may have a perfect right of self defense without being entirely free from blame or wrong doing in the matter. If his wrongful act was not intended to produce the occasion and was not reasonably calculated to do so — that is to provoke the very difficulty in question — his right of self defense would still be available to him. Mason v. State, 228 S.W. 952.
Again, it has been held, in Crow v. State, 88 S.W. 814, that where the accused, after having a difficulty with deceased, went for his pistol and returned for the purpose of renewing the difficulty, or killing the deceased, but said nothing and did nothing to deceased when he reached him which was reasonably calculated to provoke a difficulty, the evidence was insufficient to justify a charge on provoking the difficulty. See also Pollard v. State, 73 S.W. 953; Crowson v. State,100 S.W. 782; Munden v. State, 64 S.W. 239; Chambers v. State,79 S.W. 572; and McCandless v. State, 57 S.W. 672.
In the case before us appellant went alone to the scene of the homicide. He alone testified as to what took place. There is no evidence that he made any motion, spoke any words, or performed *Page 125 
any act at that time which caused the deceased to draw the gun on appellant. We may not speculate as to what did occur even though every circumstance preceding the homicide indicates that he went for the purpose of taking the life of Beadle. His story of his purpose for going there will likely not appeal to another jury. Nevertheless, he is entitled to a charge on the law, and it appears that this court has consistently held contrary to the charge given.
Appellant's motion for rehearing is granted. The judgment of the trial court is reversed and the cause is remanded.